  Case: 4:20-cv-01294-RLW Doc. #: 13 Filed: 03/31/21 Page: 1 of 3 PageID #: 44




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


JE BRYANT HUDSON,                                )
                                                 )
               Plaintiff,                        )
                                                 )           No. 4:20-CV-1294 RLW
       v.                                        )
                                                 )
SQUARE, INC.,                                    )
                                                 )
               Defendant.                        )

                               MEMORANDUM AND ORDER

       This matter is before the Court on review of the file.           On September 21, 2020,

self-represented Plaintiff Je Bryant Hudson (“Plaintiff”) filed a Complaint against Defendant

Square, Inc. (“Defendant”) on a Court-provided form, alleging race and religious discrimination

in violation of Title VII of the Civil Rights Act of 1964. (ECF No. 1) On September 28, 2020,

this Court dismissed Plaintiff’s claim for race discrimination without prejudice for failure to

exhaust administrative remedies. (ECF Nos. 4, 5.)

       Defendant Square, Inc. filed a Motion to Dismiss (ECF No. 10) on February 3, 2021, in

which it argues that Plaintiff’s remaining claim for religious discrimination fails to state a claim

upon which relief can be granted. Defendant asserts that Plaintiff has not alleged facts, as

opposed to conclusions, that tend to show he was terminated because of his religion and that his

Complaint is defective for failing to state a plausible claim as required by the Supreme Court’s

decision in Ashcroft v. Iqbal, 556 U.S. 662 (2009). Plaintiff’s response to Defendant’s Motion

to Dismiss was due on February 17, 2021, but Plaintiff has not filed any response.

       The Court has reviewed Defendant’s Motion to Dismiss. Without making any comment

about the merits of the Motion, the Court will give Plaintiff an opportunity to cure the asserted
  Case: 4:20-cv-01294-RLW Doc. #: 13 Filed: 03/31/21 Page: 2 of 3 PageID #: 45




pleading defects, and grants Plaintiff leave of Court to file an amended complaint under Federal

Rule of Civil Procedure 15(a)(2).

       Plaintiff is warned that the filing of an amended complaint replaces the original

complaint, and so it must include all claims he wishes to bring. See, e.g., In re Wireless

Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005). Plaintiff

must submit the amended complaint on a Court-provided form, and the amended complaint must

comply with Rules 8 and 10 of the Federal Rules of Civil Procedure. Rule 8 requires a plaintiff

to set forth a short and plain statement of the claim showing he is entitled to relief, and it also

requires that this be simple, concise, and direct. Rule 10 requires a plaintiff to state his claims in

separately numbered paragraphs, each limited as far as possible to a single set of circumstances.

In these numbered paragraphs, Plaintiff must set forth the specific facts that support his religious

discrimination claim against the Defendant. In reviewing a motion to dismiss, the Court must

accept as true all of the factual allegations contained in a complaint, but this rule does not apply

to legal conclusions. Iqbal, 556 U.S. at 678. And it is insufficient to merely list the elements of

a cause of action and support it with conclusory statements. Id.

       If Plaintiff files an amended complaint by the deadline the Court will set, the Court will

deny the pending Motion to Dismiss without prejudice, as moot. If Plaintiff does not timely file

an amended complaint, he must instead timely file a response to the Motion to Dismiss, and the

Court will decide the Motion on the merits.

       Accordingly,

       IT IS HEREBY ORDERED that either Plaintiff’s amended complaint or Plaintiff’s

response to Square, Inc.’s Motion to Dismiss must be filed by April 21, 2021.




                                                  2
  Case: 4:20-cv-01294-RLW Doc. #: 13 Filed: 03/31/21 Page: 3 of 3 PageID #: 46




       IT IS FURTHER ORDERED that if Plaintiff does not file either an amended complaint

or a response to the Defendant’s Motion to Dismiss by April 21, 2021, the Court will either

dismiss this action for Plaintiff’s failure to comply with its orders, or proceed to decide the

Defendant’s Motion to Dismiss without any response by Plaintiff.

       IT IS FURTHER ORDERED that the Clerk shall send Plaintiff a form Employment

Discrimination Complaint.




                                               __________________________________
                                               RONNIE L. WHITE
                                               UNITED STATES DISTRICT JUDGE


Dated this 31st day of March, 2021.




                                              3
